Exhibit 10.1

 



AMENDMENT TO CONSULTING AGREEMENT

 

 

 

This Amendment to Consulting Agreement, dated as of June 30, 2015 (this
"Amendment"), is between SS International Consulting, Ltd. (the "Consultant")
and Medytox Solutions, Inc., a Nevada corporation ("MMMS").

 

WHEREAS, the Consultant and MMMS are parties to that certain Consulting
Agreement, dated March 15, 2014 (the "Consulting Agreement"); and

 

WHEREAS, the Consultant and MMMS desire to amend certain provisions of the
Consulting Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Compensation and Bonus. The Compensation and Bonus section of the Consulting
Agreement is amended by adding the following at the end thereof:

 

MMMS agrees to issue 200,000 shares of common stock, par value $.0001 per share
(the "Common Stock"), to the Consultant. The Consultant represents and warrants
to MMMS as follows:

 

It is acquiring the Common Stock for its own account and for investment purposes
only and without the intent toward the further sale and/or distribution thereof.
In addition, the undersigned is familiar with the business and financial
condition of MMMS, has been afforded the opportunity to ask management of MMMS
all relevant questions concerning the Common Stock and MMMS, and understands
that there are numerous and substantial risks associated with the investment in
such Common Stock, including the risk that it may have to bear the complete
economic loss of such investment. The undersigned has had an opportunity to
review all of MMMS' filings with the Securities and Exchange Commission. It
further agrees, acknowledges, represents and warrants that the Common Stock is
deemed "restricted" securities and that in order for it to sell, transfer and/or
assign any such Common Stock, it would have to effectuate any such transaction
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the "Act"), or in accordance with an exemption from the
registration requirements under such Act. It further acknowledges that the
exemption currently afforded under Rule 144, promulgated under the Act, requires
that it hold the Common Stock for at least six months and that certain other
conditions must be satisfied under such Rule at the time of any sale. It further
agrees and acknowledges that MMMS has no current intention of filing a
registration statement covering said Common Stock. Accordingly, the liquidity of
said investment evidenced by the Common Stock is restricted, and it may not be
able to sell or otherwise dispose, assign, hypothecate, pledge or otherwise
transfer any of such Common Stock for a period of time. In addition, it hereby
represents and warrants that neither MMMS nor any of its officers, directors,
affiliates or shareholders have made any representations or warranties to it
with respect to the future performance of MMMS or the Common Stock. It further
represents and warrants that it is an accredited investor, as such term is
defined under the Act and that it has the financial sophistication, experience
and business acumen necessary in order to evaluate an investment in MMMS and the
Common Stock, including the tax consequences related thereto. It further
represents and warrants that it is a Bahamian international business
corporation.

 

1

 

 

2. Reference to and Effect on the Consulting Agreement.

 

(a) On and after the date hereof, each reference in the Consulting Agreement to
"this Agreement", "hereunder", "hereof" or words of like import referring to the
Consulting Agreement shall in each case mean and be a reference to the
Consulting Agreement as amended hereby.

 

(b) Except as specifically amended above, the Consulting Agreement is and shall
continue to be in full force and effect and in all respects is hereby ratified
and confirmed.

 

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

 

 

  MEDYTOX SOLUTIONS, INC.               By: /s/ Seamus Lagan               SS
INTERNATIONAL CONSULTING, LTD.               By: /s/ Sebastien Sainsbury

 

 

 

 

 



2

